Filed 11/17/20; Certified for Partial Publication 12/11/20 (order attached)




           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                 FOURTH APPELLATE DISTRICT

                                               DIVISION TWO


 RAYMOND RUSSELL et al.,

          Plaintiffs and Respondents,                                  E072266

 v.                                                                    (Super.Ct.No. CIVDS1612223)

 CORNEL DORIN MAN et al.,                                              OPINION

          Defendants and Appellants.




         APPEAL from the Superior Court of San Bernardino County. Keith D. Davis,

Judge. Affirmed as modified with directions.

         Cummins & White, Larry M. Arnold, and Margaret R. Miglietta for Defendants

and Appellants.

         Law Office of David Philipson, David Philipson, Brandon D.B. Howard and

Joseph Holmes for Plaintiffs and Respondents.

         Cornel Man is a general contractor. With his wife Victoria, he bought a vacant lot

in Big Bear Lake. Raymond and Fenella Russell owned the house next door. A

“massive” pine tree stood on the property line between them.
       The Mans built a house on their property. They should not have been able to;

under the city’s development code, almost any house on the property, no matter how

configured, would be too close to the tree’s “critical root zone.” The city, however,

inspected the property and approved the plans. In the course of the construction, workers

digging a trench cut the roots of the tree. As a result, the tree died.

       The Russells therefore filed this action against the Mans. In a bench trial, the trial

court found for the Russells. The major item of the damages it awarded was

$219,756.50, representing $73,265.50, which the trial court found to be the value of the

tree, trebled pursuant to Civil Code section 3346.

       The Mans appeal. They contend:

       1. Civil Code section 3346 did not apply, because the Mans injured the tree while

on their own property, not while trespassing on the Russells’ property.

       2. There was insufficient evidence that the Mans acted willfully and maliciously

to support an award of treble damages.

       3. The trial court erred by finding that the value of the tree was $73,265.50.

       We agree that under Scholes v. Lambirth Trucking Co. (2020) 8 Cal.5th 1094,

decided while this appeal was pending, Civil Code section 3346 did not apply. The Mans

remain liable, but only on a negligence theory, and only for untrebled damages.

Accordingly, we need not decide whether there was sufficient evidence of willful and

malicious conduct. Finally, we will hold that the trial court’s finding regarding the value




                                               2
of the tree was erroneous and excessive; the only value supported by the evidence was

$37,000. We will direct the trial court to modify the judgment accordingly.

                                              I

                                STATEMENT OF FACTS

       The Russells own a home in Big Bear Lake. Sometime before February 2016, the

Mans bought the lot next door. At that time, the lot was vacant. Mr. Man is a general

contractor and has built several homes in the area.

       A Jeffrey pine tree1 85 feet tall straddled the lot line between the two properties.

The tree was 80 percent on the Russells’ property and 20 percent on the Mans’ property.2

       Under the Big Bear Development Code, it was forbidden to dig in a tree’s “critical

root zone.” This was defined as a circle around the tree with a radius of one foot for

every inch of the tree’s diameter at standard height (four and a half feet above the

ground). Here, the tree’s diameter at standard height was 40 inches, so its critical root

zone had a radius of 40 feet.

       Mr. Man hired a draftsman who prepared the building plans and then submitted

them to the city. Those plans misrepresented the tree as being behind the proposed


       1     The Russells repeatedly state that the Jeffrey pine is an endangered species.
The record does not support this. It is actually a species of least concern.
(, as of Nov. 9, 2020.)
       2       Ms. Russell testified that the tree was entirely on her property. However,
her testimony was based on a string the Mans set up during construction; she assumed it
was a lot line marker. Mr. Man testified that the string was actually a foundation line
marker. He also introduced a topographic survey showing that the tree was on the lot
line. The Russells now concede that the tree was “on the . . . property line . . . .”


                                              3
house, rather than to the side. Even according to the plans, however, the house was

within the tree’s critical root zone. In fact, there was no way to build on the property

without killing the tree. Nevertheless, the city inspected the site and issued a building

permit.

       On February 16, 2016, construction began. There were already several dead

branches on the tree. After one of them fell, Mr. Man became concerned about the safety

of his workers. On March 1, 2016, he contacted Mr. Russell to discuss the tree. He

proposed that they split the cost of taking it down. Mr. Russell refused; he used “eff

words” and accused Mr. Man of “destroying everything.”

       The Mans therefore cut three more dead branches off the tree. To accomplish this,

a worker had to enter the Russells’ property.3

       During the construction, a worker entered the Russells’ property, drove a single

nail into the Russells’ house, and tied a string to it (probably as a guideline for the

foundations).4

       Also during the construction, workers5 dug trenches within five feet of the tree. In

or about 2017, construction was complete and the Mans sold the house. Thereafter, the

tree died. At the direction of the fire department, the Russells removed the dead tree.


       3      The third cause of action, for trespass, was based on this entry.
       4      The fourth cause of action, also for trespass, was based on this entry.
       5     All of the construction workers were employees of Mr. Man. The Mans
have never disputed that they were vicariously liable for those workers’ acts and
omissions.


                                               4
       Ruben Green, a consulting arborist, testified as an expert on “diagnos[ing] and

tak[ing] care of trees [on] residential properties.” He had inspected the tree in May 2016,

while construction was still going on. In his opinion, the tree died of dehydration due to

the cutting of its roots during construction.

       Additional facts pertaining to the value of the tree will be stated in part V, post.

                                                II

                               STATEMENT OF THE CASE

       In 2016, the Russells filed this action against the Mans, asserting causes of action

for wrongful cutting of timber (Civ. Code, § 3346), negligence, and trespass.

       After a bench trial, the trial court entered judgment awarding the Russells a total

of $222,767.23 against the Mans. On the first cause of action (wrongful cutting of

timber), it awarded $219,756.50; this represented $73,265.50, as the value of the tree,

trebled pursuant to Civil Code section 3346. It ruled that this necessarily included any

and all damages on the second cause of action (negligence). On the third and fourth

causes of action (trespass), it awarded $1 each, for a total of $2. Finally, it awarded

$2,968.73 in costs, for a grand total of $222,767.23.




                                                5
                                              III

                            THE EVIDENCE OF A TRESPASS

                FOR PURPOSES OF DOUBLE OR TREBLE DAMAGES

       The Mans contend that Civil Code section 3346 did not apply here. They argue

that it applies only when the defendant was trespassing when he or she injured a tree;

here, they injured the tree while they were on their own property.

       Civil Code section 3346, subdivision (a), as relevant here, provides: “For

wrongful injuries to . . . trees, . . . , the measure of damages is three times such sum as

would compensate for the actual detriment, except that where the trespass was casual or

involuntary, or that [sic] the defendant . . . had probable cause to believe that the land on

which the trespass was committed was his own or the land of the person in whose service

or by whose direction the act was done, the measure of damages shall be twice the sum as

would compensate for the actual detriment . . . .”

       In addition, Civil Code section 3346, subdivision (c) provides: “Any action for

the damages specified by subdivision[] (a) . . . of this section must be commenced within

five years from the date of the trespass.”

       While the trial court cited Civil Code section 3346, that is not the only statute on

this topic. Code of Civil Procedure section 733, as relevant here, provides: “Any person

who . . . injures any tree or timber on the land of another person, or on the street or

highway in front of any person’s house, village, or city lot, or cultivated grounds . . . is

liable to the owner of such land . . . for treble the amount of damages . . . .”



                                               6
       “As sections 733 of the Code of Civil Procedure and 3346 of the Civil Code relate

to the same subject matter they must be construed together. Under settled rules of

statutory construction they must, insofar as any reasonable construction will permit, be

construed to be consistent and not in conflict. Moreover, they must be construed so as to

give effect to the whole of each.” (Swall v. Anderson (1943) 60 Cal.App.2d 825, 829.)

       There is language in each statute that would seem to require a trespass. Civil Code

section 3346 provides for lesser damages when “the defendant . . . had probable cause to

believe that the land on which the trespass was committed was his own . . . .” Even more

significantly, it provides that the statute of limitations starts running on “the date of the

trespass.” Similarly, Code of Civil Procedure section 733 applies only to an injury to a

tree “on the land of another person” (or in front of the land of another person).

       Accordingly, in Scholes v. Lambirth Trucking Co., supra, 8 Cal.5th 1094, our

Supreme Court held that Civil Code section 3346 and Code of Civil Procedure section

733 both require a trespass. (Id. at p. 1103.) It went on to hold, however, that not just

any common law trespass will do. (Id. at pp. 1104-1105, 1110-1112.) Rather, these

statutes “refer[] not to the common law action of trespass but rather the kind of acts long

thought of as ‘timber trespass’ or ‘timber misappropriation’ — essentially, intentionally

severing or removing timber from another’s land without the owner’s consent.

[Citations.] ” (Id. at p. 1104; see also id. at p. 1105.) Their “purpose . . . is ‘“‘to educate

blunderers (persons who mistake location of boundary lines) and to discourage rogues

(persons who ignore boundary lines), to protect timber from being cut by others than the



                                               7
owner.’”’ [Citations.]” (Id. at p. 1110.) Thus, they “address[] situations where a person

intentionally enters the land in question, either personally or through some agent or

instrumentality, to cause direct, intentional injury to timber, trees, or underwood.” (Ibid.)

       The facts here do not show an intentional entry across a boundary line. The tree

died as a result of acts by the Mans’ workers on the Mans’ own land. The Mans’ workers

did enter the Russells’ land twice, once to trim branches and once to drive a nail, but it is

undisputed that those trespasses did not kill the tree; they were not the timber trespasses

for which the Russells were seeking treble damages.

       It could be argued that cutting the roots did constitute a trespass of a sort. Trees

are real property. (Civ. Code, §§ 658, 660; Morrissey v. Morrissey (1923) 191 Cal. 782,

783; Wolfe v. Wallace (1957) 154 Cal.App.2d 523, 527.) Accordingly, tree roots are also

real property.

       Ordinarily, when the roots of a tree on A’s land grow into the land of B, B has the

right to cut them. (Grandona v. Lovdal (1886) 70 Cal. 161, 162; Bonde v. Bishop (1952)

112 Cal.App.2d 1, 5-6; 6 Miller & Starr, Cal. Real Estate (4th ed. 2019) § 17:9 at pp. 17-

28⸺17-30.) This is not treated as a trespass to the tree, because the tree itself is the

trespasser — it is an encroachment on B’s land. There is an exception, however, when

cutting the roots unnecessarily kills or injures the tree. Booska v. Patel (1994) 24

Cal.App.4th 1786 held that, under those circumstances, there is no absolute privilege to

cut the roots. (Id. at pp. 1791-1792.) Moreover, here, the tree was a “line tree” — a tree

on the boundary line between two pieces of property. “Trees whose trunks stand partly



                                              8
on the land of two or more coterminous owners, belong to them in common.” (Civ.

Code, § 834.) “[N]either owner ‘is at liberty to cut the tree without the consent of the

other, nor to cut away the part which extends into his land, if he thereby injures the

common property in the tree.’ [Citation.]” (Kallis v. Sones (2012) 208 Cal.App.4th

1274, 1278.)

       Even assuming, however, that cutting the tree roots constituted a common law

trespass, Scholes requires more; it requires a timber trespass, which in turn requires an

intentional crossing of boundary lines into the land of another to injure timber.

       Accordingly, the Mans cannot be liable for treble damages — or any damages at

all — on the first cause of action, for wrongful cutting of timber. The trial court,

however, also found them liable on the second cause of action, for negligence.

Accordingly, they are liable for the actual, untrebled damages.

       “[W]hen the evidence is sufficient to sustain some, but not all, of a . . .

compensatory damages award, the appellate court may reduce the judgment to the

amount supported by the evidence and affirm as modified. [Citations.]” (Eisenberg et

al., Cal. Practice Guide: Civil Appeals and Writs (The Rutter Group 2020) ¶ 11:56.1,

p. 11-19; see also Code Civ. Proc., §§ 43, 906.) In our disposition, we will reduce the

award to single damages.




                                              9
                                              IV

                               THE AMOUNT OF DAMAGES

       The Mans contend that the trial court erred by finding that the value of the tree

was $73,265.50.

       A.      Additional Factual and Procedural Background.

       Green, the Russells’ expert witness, appraised the tree, using the trunk formula

method — a method that is standard in the industry for valuing a tree too large to be

purchased at a nursery.

       The trunk formula method starts with the tree’s diameter at standard height. That

is used to calculate the tree’s cross-sectional area.

       From that is subtracted a constant of 23.75 square inches, representing the cross-

sectional area of the largest replacement tree actually available from a nursery. The net

(excess) area is then multiplied by a constant unit cost per square inch. The cost of

buying and installing a nursery tree is then added back in.

       The result is the “nondepreciated value” of the tree. Green likened the

nondepreciated value to the purchase price of a hypothetical tree of equivalent size from a

nursery, if one existed.

       The nondepreciated value is then reduced according to the tree’s species,

condition, and location, resulting in the “depreciated value.” The depreciated value “is

the final value for the lost tree.”

       Here, the relevant calculations were as shown on the next page:



                                              10
         Parameter                      Value                     How Calculated
  Diameter (ins.)                                   40       Appraisal
  Area (sq. ins.)                                1,149       402 x 0.785[6]
  Standard area                                  23.75       Constant
  Net area                                    1,125.25       1,149 - 23.75
  Unit cost                                     $62.00       Constant
  Net area cost                             $69,765.50       1,125.25 x $62
  Standard cost                              $3,500.00       Constant
  Nondepreciated value                      $73,265.50       $69,765.50 + $3,500
  Species                                         90%        Constant
  Value adjusted for                        $65,938.95       $73,265.50 x 0.90
  species
  Condition                                       80%        Appraisal
  Value adjusted for                        $52,751.16       $65,938.95 x 0.80
  condition
  Location                                        70%        Appraisal
  Value adjusted for                        $36,925.81       $52,751.16 x 0.70
  location
  Depreciated value                         $37,000.00       $36,925.81 rounded to
                                                             nearest $100




      6        This calculation by Green would seem to be incorrect. The area of a circle
40 inches in diameter would be 202 x 𝜋 ≈ 1,257 square inches. Perhaps, however, the tree
was elliptical rather than circular.


                                           11
       B.     Discussion.

       “‘“Whether a plaintiff ‘is entitled to a particular measure of damages is a question

of law subject to de novo review. [Citations.] The amount of damages, on the other

hand, is a fact question . . . [and] an award of damages will not be disturbed if it is

supported by substantial evidence.’”’ [Citation.]” (Markow v. Rosner (2016) 3

Cal.App.5th 1027, 1050.)

       Here, it is undisputed that the value of the tree is an appropriate measure of

damages. “‘[I]f [the] restoration of the land to a reasonable approximation of its former

condition is impossible or impracticable, the landowner may recover the value of the

trees or shrubbery, either as timber or for their aesthetic qualities, again without regard to

the diminution in the value of the land. [Citations.]’ [Citation.]” (Hassoldt v. Patrick

Media Group, Inc. (2000) 84 Cal.App.4th 153, 168.)

       Green testified that he valued the tree using the trunk formula method. That

method involves a prescribed series of calculations. One of the intermediate calculations

in that series is the tree’s “nondepreciated value.” It represents the hypothetical purchase

price of a tree of the same size, if such a tree were available, even though it is not.

However, he also testified that the trunk formula method requires further adjustments to

the nondepreciated value, including adjustments for species, condition, and location, in

order to arrive at the “depreciated value.” Thus, his report stated that depreciated value

“is the final value for the lost tree.” It also stated, “[T]he tree is valued at $37,000.”




                                              12
Consistently with his report, Green testified that $37,000 “is the valuation . . . .

Depreciated value.”

       Thus, the trial court plainly erred by awarding the nondepreciated value. For

example, if it accepted the trunk formula method at all, it was required to accept the

species adjustment. On this evidence, the single most valuable species of tree, if it were

the same size as the tree in this case, could be worth as much as $73,265.50; however,

this tree was a Jeffrey pine, a less valuable species, so it was worth only 90 percent of

that. For similar reasons, the trial court was required to accept the condition and location

adjustments. Otherwise, it was awarding the value of some different tree.

       We recognize that a trier of fact can reject the testimony of an expert, even when it

is uncontradicted — but only if “‘it does not do so arbitrarily . . . .’ [Citation.]” (Wells

Fargo Bank, N.A. v. 6354 Figarden General Partnership (2015) 238 Cal.App.4th 370,

392.) The trial court’s decision to rely on the nondepreciated value rather than the

depreciated value was wholly arbitrary.

       We speculate that the root of the problem (if you will forgive the pun) may be that

arborists are not accountants. Accountants use depreciation to mean a “method of

allocating the cost of a tangible or physical asset over its useful life or life expectancy.”

(https://www.investopedia.com/terms/d/depreciation.asp, as of Nov. 16, 2020.)

Arguably, if that were what it meant here, the trial court could reasonably award the

nondepreciated value of the tree, without taking into account a paper loss of value over

time. But arborists evidently use the word in a different way. Lowering a tree’s



                                              13
estimated value based on its species or its location is hardly what an accountant would

call “depreciation.”

       The trial court did have the option of awarding some compensation, beyond the

value of the tree, for lost aesthetic enjoyment. (See Rony v. Costa (2012) 210

Cal.App.4th 746, 755-756.) Plainly, however, that is not what it did. Rather, it awarded

Green’s nondepreciated value, down to the penny.

       In our disposition, we will modify the judgment accordingly.

                                            V

                                     DISPOSITION

       The judgment is modified as follows. On the first cause of action (wrongful

cutting of timber), the judgment is against the Russells and in favor of the Mans. On the

second cause of action (negligence), the judgment awards the Russells $37,000 against

the Mans. The judgment on the third and fourth causes of action (trespass) and the award

of costs remain the same. As thus modified, the judgment is affirmed. The trial court is

directed to enter an amended judgment reflecting these modifications. The Mans are

awarded costs on appeal against the Russells.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS
                                                              RAMIREZ
                                                                                      P. J.
We concur:

CODRINGTON
                          J.

MENETREZ
                          J.


                                            14
Filed 12/11/20

                     CERTIFIED FOR PARTIAL PUBLICATION

          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                          FOURTH APPELLATE DISTRICT

                                       DIVISION TWO

 RAYMOND RUSSELL et al.,

         Plaintiffs and Respondents,                  E072266

 v.                                                   (Super.Ct.No. CIVDS1612223)

 CORNEL DORIN MAN et al.,                             ORDER CERTIFYING OPINION
                                                      FOR PARTIAL PUBLICATION
         Defendants and Appellants.


        THE COURT

        The opinion in the above-entitled matter, filed on November 17, 2020, was not
certified for publication in the Official Reports.

       A request has been made, pursuant to California Rules of Court, rule 8.1120(a),
for publication of the opinion. It appears that part of the opinion does meet the standard
for publication as specified in California Rules of Court, rule 8.1105(c).

        We therefore GRANT the request, in part, and ORDER that the opinion is
certified for publication, with the exception of part IV.

        CERTIFIED FOR PARTIAL PUBLICATION
                                                                RAMIREZ
                                                                                        P. J.
We concur:

CODRINGTON
                          J.

MENETREZ
                          J.


                                             1
See attached mailing list
MAILING LIST FOR CASE: E072266
Raymond Russell et al. v. Cornel Dorin Man et al.


Superior Court Clerk
San Bernardino County
8303 N. Haven Ave
Rancho Cucamonga, CA 91730


David J. Philipson
Law Office of David Philipson
P.O. Box 2950
42644 Moonridge Road
Big Bear Lake, CA 92315-2950


Brandon Darel Howard
Law Offices of David Philipson
PO Box 2950
42644 Moonridge Road
Big Bear Lake, CA 92315-2950


Margaret R. Miglietta
Cummins & White, LLP
2424 S.E. Bristol Street, Suite 300
Newport Beach, CA 92660


Larry Millard Arnold
Cummins & White LLP
2424 S.E. Bristol Street, Suite 300
Newport Beach, CA 92660




                                              2